     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 1 of 30 Page ID #:1306



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     ERIK M. SILBER (Cal. Bar No. 190534)
4    Assistant United States Attorney
     Environmental and Community Safety Crimes Section
5         1300/1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2231/7418
7         Facsimile: (213) 894-8513/6269
          E-mail:    Erik.Silber@usdoj.gov
8                    David.Friedman@usdoj.gov

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                No. CR 17-582-ODW
13
                Plaintiff,                    GOVERNMENT’S TRIAL MEMORANDUM
14
                      v.                      Trial Date:      November 19, 2019
15                                            Trial Time:      9:00 a.m.
     JOSE TORRES,                             Location:        Courtroom of the
16                                                             Hon. Otis D. Wright
                Defendant.
17

18

19         Plaintiff United States of America, by and through its counsel
20   of record, the United States Attorney for the Central District of
21   California and Assistant United States Attorneys Erik M. Silber and
22   David R. Friedman, hereby files its trial memorandum.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 2 of 30 Page ID #:1307



1    The government respectfully requests leave to file additional

2    memoranda as may become appropriate before or during the course of

3    trial.

4

5     Dated: November 12, 2019             Respectfully submitted,

6                                          NICOLA T. HANNA
                                           United States Attorney
7
                                           BRANDON D. FOX
8                                          Assistant United States Attorney
                                           Chief, Criminal Division
9
10                                               /s/
                                           ERIK M. SILBER
11                                         DAVID R. FRIEDMAN
                                           Assistant United States Attorneys
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                             2
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 3 of 30 Page ID #:1308



1                                   TABLE OF CONTENTS
2    DESCRIPTION                                                                 PAGE

3

4    TABLE OF AUTHORITIES..............................................iii

5    MEMORANDUM OF POINTS AND AUTHORITIES................................1

6    I.    STATUS OF THE CASE.............................................1

7          A.    Witnesses.................................................1
8          B.    Stipulations..............................................2
9          C.    Pretrial Motions..........................................2
10   II.   STATEMENT OF FACTS.............................................2

11   III. THE CHARGED OFFENSES...........................................5

12         A.    Attempted Export Contrary to Law (Count One)..............5
13               1.    The Government Can Prove the Second Element in
                       Two Different Ways: Either Defendant Acted
14                     Contrary to Law (Because He Violated CITES) or
                       Contrary to Regulation (Because He Submitted a
15                     False Wildlife Declaration)..........................6

16               2.    Mens Rea.............................................8

17               3.    Defendant Still Violated Section 554 Even If He
                       Misunderstood Why His Conduct Was Unlawful...........9
18
           B.    Making and Submitting a False Record for Wildlife
19               Intended to Be Exported (Counts Two and Three)...........10
20         C.    Causing an Act to Be Done (All Counts)...................12
21   IV.   LEGAL AND EVIDENTIARY ISSUES..................................14
22         A.    Authentication and Identification........................14
23               1.    Chain of Custody for the Seized Coral...............14

24               2.    Authentication of the Audio Recordings..............15

25               3.    Transcripts of Audio Recordings.....................17

26         B.    Photographs..............................................18
27         C.    Public Records...........................................18
28         D.    Business Records.........................................19
                                             i
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 4 of 30 Page ID #:1309



1                            TABLE OF CONTENTS (CONTINUED)
2    DESCRIPTION                                                                 PAGE

3          E.    Defendants’ Statements...................................20
4          F.    Best Evidence Rule.......................................21
5          G.    Affirmative Defenses.....................................22
6          H.    Reciprocal Discovery.....................................22
7    V.    CONCLUSION....................................................23
8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                            ii
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 5 of 30 Page ID #:1310



1                                 TABLE OF AUTHORITIES
2    DESCRIPTION                                                                 PAGE

3    Kennedy v. Los Angeles Police Dep’t,
          901 F.2d 702(9th Cir. 1990)................................... 19
4
     United States v. Acosta-Licerio,
5      756 F. App’x 743(9th Cir. 2018) ................................... 9
6
     United States v. Armstrong,
7      909 F.2d 1238 (9th Cir. 1990) .................................... 13

8    United States v. Asper,
       2000 WL 827114 (N.D. Ill. 2000) .................................. 10
9
10   United States v. Black,
       767 F.2d 1334(9th Cir. 1985) ..................................... 14
11
     United States v. Blackwood,
12      878 F.2d 1200(9th Cir. 1989) .................................... 14
13   United States v. Cardenas,
       810 F.3d 373 (5th Cir. 2016) (per curiam) ......................... 9
14

15   United States v. Chu Kong Yin,
        935 F.2d 990(9th Cir. 1991) ..................................... 14
16
     United States v. De Peri,
17     778 F.2d 963 (9th Cir. 1985) ..................................... 16
18
     United States v. Fountain,
19     277 F.3d 714(5th Cir. 2001) ...................................... 12

20   United States v. Freeman,
       498 F.3d 893 (9th Cir. 2007) ..................................... 16
21
     United States v. Godoy,
22     528 F.2d 281 (9th Cir. 1975) ..................................... 15
23
     United States v. Gracidas-Ulibarry,
24     231 F.3d 1188 (9th Cir. 2000) (en banc) .................... 8, 9, 12

25   United States v. Grubb,
       469 F. Supp. 991 (E.D. Pa. 1979) ................................. 13
26
27   United States v. Harrington,
       923 F.2d 1371 (9th Cir. 1991) .................................... 15
28

                                            iii
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 6 of 30 Page ID #:1311



1                          TABLE OF AUTHORITIES (CONTINUED)
2    DESCRIPTION                                                                 PAGE

3    United States v. Huber,
       772 F.2d 585(9th Cir. 1985) ...................................... 20
4
     United States v. May,
5
       622 F.2d 1000(9th Cir. 1980) ..................................... 18
6
     United States v. Michaels,
7      796 F.2d 1112 (9th Cir. 1986) .................................... 13

8    United States v. Oaxaca,
       569 F.2d 518(9th Cir. 1978) ...................................... 18
9
10   United States v. Pandhandle Trading, Inc.,
       2006 WL 2094671 (N.D. Fla. 2006) ................................. 12
11
     United States v. Ray,
12     930 F.2d 1368(9th Cir. 1990 ...................................... 19
13   United States v. Rivero,
14     889 F.3d 618 (9th Cir. 2018) ................................... 8, 9

15   United States v. Roselli,
       432 F.2d 879 (9th Cir. 1970 ...................................... 13
16
     United States v. Smith,
17     714 F. App’x 701 (9th Cir. 2017) .................................. 6
18
     United States v. Sneezer,
19     900 F.2d 177 (9th Cir. 1990) .................................. 8, 12

20   United States v. Stearns,
       550 F.2d 1167(9th Cir. 1977) ..................................... 18
21
     United States v. Vaccaro,
22
       816 F.2d 443 (9th Cir. 1987) ..................................... 13
23
     State Cases
24
     16 U.S.C. § 1540(b)(1).............................................. 2
25
     16 U.S.C. § 3373(d)(3)............................................. 10
26
     16 U.S.C. §§ 1538(c)(1)............................................. 2
27

28   16 U.S.C. §§ 3372(d)(1)............................................ 10

                                            iv
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 7 of 30 Page ID #:1312



1                          TABLE OF AUTHORITIES (CONTINUED)
2    DESCRIPTION                                                                 PAGE

3    18 U.S.C. § 554............................................... 5, 8, 9
4    50 C.F.R. § 14.63................................................... 3
5    Federal Statutes
6
     Fed. R. Evid. 104(a)............................................... 20
7
     Fed. R. Evid. 1101(d)(1)........................................... 20
8
     Fed. R. Evid. 803.................................................. 19
9
     Fed. R. Evid. 901.................................................. 14
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                             v
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 8 of 30 Page ID #:1313



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    STATUS OF THE CASE
3          A jury trial for defendant Jose Torres (“defendant”) is set for

4    November 19, 2019, at 9:00 a.m.        The estimated time for the

5    government’s case-in-chief, including jury selection, is two days.

6    Defendant is on bond pending trial.

7          A.    Witnesses
8          Absent stipulations, the government expects to call six

9    witnesses in its case-in-chief:
10         1.    Custodian of Records, United States Fish and Wildlife

11   Service (“USFWS”)

12         2.    USFWS Wildlife Inspector Laurie Hilliard

13         3.    USFWS Special Agent Ed Newcomer Jr.

14         4.    Maria Pelaez, AeroMexico

15         5.    USFWS Special Agent Juan Ramirez Amezcua

16         6.    Dr. Sandra E. Trautwein, Aquarium of the Pacific

17         The government expects the direct of Ms. Pelaez and the USFWS

18   custodian (if called), to take approximately ten minutes or less, the

19   directs of Special Agent Ramirez Amezcua and Wildlife Inspector
20   Hilliard to take approximately a half hour, the direct of Dr.

21   Trautwein to take approximately an hour, and the direct of Special

22   Agent Newcomer to take approximately two hours.          The defense has

23   identified that the cross of Ms. Pelaez will likely take 30 minutes,

24   the cross of the USFWS custodian of record will likely take 15

25   minutes, the crosses of Special Agent Ramirez Amezcua and Wildlife

26   Inspector Hilliard will each likely take a half hour, the cross of
27   Dr. Trautwein will likely take an hour, and the cross of Special

28   Agent Newcomer will likely take an hour and a half.
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 9 of 30 Page ID #:1314



1          Depending on the defense case, the government may call a

2    rebuttal witness or witnesses.

3          B.    Stipulations
4          The government is attempting to reach agreement with defense

5    counsel to obviate the need for Ms. Pelaez to testify, as well as to

6    stipulate to the admissibility of exhibits.

7          C.    Pretrial Motions
8          Defendant filed a motion to suppress statements (Dkt. 31) and

9    the government filed a motion for a mental examination under Rule
10   12.2(c) (Dkt. 54).

11         The government initially filed two motions in limine to exclude:

12   (1) defendant’s proposed expert testimony; and (2) testimony

13   regarding the beliefs of USFWS agents about defendant’s culpability.

14   (Dkt. 48).    The government more recently filed a third motion to

15   exclude Alice Ikari’s hearsay statements at trial.           (Dkt. 67).

16         Defendant has, to date, filed five motions in limine to exclude:

17   (1) Special Agent Ramirez Amezcua’s statement regarding Spanish

18   language ability (Dkt. 44); (2) the use of coral inventories and

19   handwritten notes to show the contents of the shipment (Dkt. 45);
20   (3) 404(b) evidence (Dkt. 46); (4) evidence that shipments were

21   generally not inspected at night (Dkt. 51); and (5) additional 404(b)

22   evidence (Dkt. 52).

23   II.   STATEMENT OF FACTS
24         The Endangered Species Act prohibits trade in specimen contrary

25   to the Convention on International Trade in Endangered Species of

26   Wild Fauna and Flora (“CITES”).        16 U.S.C. §§ 1538(c)(1), 1540(b)(1).
27   CITES, in turn, requires documentation, including a permit, to export

28   wildlife listed in CITES Appendix II.         Among other wildlife, CITES

                                             2
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 10 of 30 Page ID #:1315



1     Appendix II protects Scleractinia and other types of coral (in the

2     trade, the term “hard” coral generally refers to CITES-protected

3     coral and ”soft” coral refers to unprotected coral).          In 2013,

4     federal regulations also required, and still require, an exporter of

5     wildlife to complete the United States Fish and Wildlife Service

6     (“USFWS”) Declaration for the Importation or Exportation of Wildlife

7     (Form 3-177), submit the form to the USFWS, and certify that the form

8     is true and complete.     50 C.F.R. § 14.63.

9           The government expects that the evidence admitted at trial will
10    establish the following facts:

11          Around the time of the offense, defendant identified himself as

12    the owner of Orca International, or Jose Torres dba Orca

13    International (“Orca”).      Alice Ikari (“Ikari”) was associated with

14    that company.    Ikari also owned Fish In The Bag, where Torres worked

15    and, according to Torres, he had worked for Ikari for almost 20

16    years.

17          One of their clients was a company called Gabriela Herlinda

18    Medina (“Medina”).     Defendant had recruited that client in Mexico,

19    and he was the primary contact person for communications with the
20    owners because they spoke Spanish, as did he, but not Ikari.

21    Defendant was generally responsible for obtaining CITES documentation

22    and filing wildlife declarations with the USFWS, including for this

23    client.   Before January 31, 2013, defendant had previously obtained

24    CITES permits to ship coral to Medina, as well as for other clients.

25    According to defendant, CITES permits are hard to obtain and

26    obtaining them can often take four to six months.
27          Around January 2013, Medina wanted to buy fish and coral from

28    defendant.    Originally, the plan was to ship the fish and wait on the

                                              3
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 11 of 30 Page ID #:1316



1     CITES permit for the coral.      Medina, however, decided that it did not

2     want to wait for the CITES permit and wanted the coral shipped

3     immediately.    Defendant knew the coral was CITES-protected and

4     required a permit.     He nevertheless decided to ship the coral without

5     the CITES permit.     Defendant did so even though he imported that

6     coral the day before (January 30, 2013) from Indonesia with a CITES

7     permit (and with a wildlife declaration and invoice that identified

8     CITES-protected coral).

9           To export the coral unlawfully without a CITES permit, defendant
10    went into the USFWS district office in Torrance, California on

11    January 31, 2013, to pay for a wildlife declaration that he submitted

12    and to get the shipment cleared by the USFWS.         Before doing so,

13    defendant had personally packed 40 boxes for shipment and knew they

14    contained CITES-protected coral.       Defendant, however, provided a

15    wildlife declaration that stated there were only 16 cartons being

16    shipped and did not identify any coral.        The form itself identifies

17    that “[k]nowingly making false statement in a Declaration for

18    Importation or Exportation of Fish or Wildlife may subject the

19    declarant to the penalty provided by 18 U.S.C. 1001 and 16 U.S.C.
20    3372(d)” and requires certification “under penalty of perjury that

21    the information furnished is true and correct.”          Defendant also

22    provided an invoice for the shipment that listed only fish and

23    identified that there were 16 cartons of fish being shipped.

24          That night, January 31, 2013, defendant went to Los Angeles

25    International Airport and provided to AeroMexico the documentation,

26    paperwork, and 40 cartons to be transported to Mexico.
27    Because defendant re-used boxes for the shipment from the importation

28    of the coral the night before, some of the boxes had green stickers

                                              4
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 12 of 30 Page ID #:1317



1     that identified the contents as CITES-protected, which had been

2     placed on the boxes when they were imported from Indonesia.

3     Moreover, some of the boxes also had labels that identified the

4     contents as coral (by genera) that were protected under CITES and

5     that matched the invoice from the importation of the coral the night

6     before (which, again, was done with a CITES permit).          The USFWS

7     inspected the cartons and seized 474 undeclared items, including many

8     CITES-protected coral.

9     III. THE CHARGED OFFENSES
10          A.   Attempted Export Contrary to Law (Count One)
11          On September 20, 2017, a federal grand jury in the Central

12    District of California returned a three-count indictment against

13    defendant.    (Dkt. 4).   The first count charged defendant with

14    attempting to export wildlife contrary to law in violation of 18

15    U.S.C. § 554:

16          On or about January 31, 2013, in Los Angeles County, within

17          the Central District of California, defendant JOSE TORRES

18          fraudulently and knowingly attempted to export and send

19          from the United States, and willfully caused another to
20          attempt to export and send from the United States,

21          merchandise, namely, live corals of the genera

22          Acanthastrea, Acanthophyllia, Acropora, Alveopora,
23          Blastomussa, Catalaphyllia, Caulastraea, Cynarina,
24          Euphyllia, Favia, Fungia, Galaxea, Goniopora, Heliofungia,
25          Lobophyllia, Montipora, Scolymia, Trachyphyllia,
26          Turbinaria, and Tubipora, knowing that such exportation was
27          contrary to law, that is: (1) without obtaining the

28          required CITES documentation, in violation of the

                                              5
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 13 of 30 Page ID #:1318



1           Endangered Species Act, Title 16, United States Code,

2           Sections 1538(c)(1), (g), and 1540(b)(1), and Title 50,

3           Code of Federal Regulations, Sections 23.13 and 23.20; and

4           (2) without filing a completed Declaration for Importation

5           or Exportation of Fish or Wildlife (Form 3-177) with the

6           United States Fish and Wildlife Service, in violation of

7           Title 50, Code of Federal Regulations, Section 14.63.

8     (Dkt. 4 at 3).    For defendant to be guilty of violating that

9     provision, the government must prove:
10          First, the defendant knowingly exported, sent, attempted to

11          export, or attempted to send from the United States

12          merchandise; and

13          Second, the exportation or sending was contrary to law or

14          regulation; and

15          Third, the defendant knew the exportation or sending was

16          contrary to law or regulation.

17    Ninth Circuit Model Criminal Jury Instruction 8.35A.1

18               1.    The Government Can Prove the Second Element in Two

19                     Different Ways: Either Defendant Acted Contrary to Law
20                     (Because He Violated CITES) or Contrary to Regulation

21                     (Because He Submitted a False Wildlife Declaration)

22          To establish the second element at trial, the government need

23    only show that defendant violated one of the following:

24

25

26
            1 The government could also prove a violation of § 554 by
27    showing that defendant acted “fraudulently,” which the Ninth Circuit
      has suggested would require specific intent, see United States v.
28    Smith, 714 F. App’x 701, 705 (9th Cir. 2017), but the government will
      not rely upon this theory at trial.
                                         6
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 14 of 30 Page ID #:1319



1           First, federal law (including a statute and accompanying

2     regulations) prohibit the trade in any animals contrary to CITES,

3     which is an international agreement among governments, including the

4     United States and Mexico.      It violates federal law to export animals

5     protected under CITES Appendix II from the United States without

6     obtaining and providing CITES documents, including a CITES export

7     permit.   Endangered Species Act, Title 16, United States Code,

8     Sections 1538(c)(1), (g), and 1540(b)(1), and Title 50, Code of

9     Federal Regulations, Sections 23.13 and 23.20.         Appendix II of CITES
10    protects coral that is Scleractinia.        To prove a violation of law at

11    trial, the government need only show that defendant attempted to

12    export one piece of Scleractinia.

13          Second, before exporting wildlife, federal regulations require

14    an individual to file a completed Declaration for Importation or

15    Exportation of Wildlife, or Form 3-177, and submit it to the United

16    States Fish and Wildlife Service.       The individual must furnish all

17    information requested on Form 3-177, that information must be true

18    and complete, and the individual must certify that all information

19    provided on Form 3-177 is true and complete to the best of his
20    knowledge and belief.     50 C.F.R. § 14.63.      As identified in count

21    two, defendant’s wildlife declaration was not true, complete, and

22    accurate because:     (1) it listed “fish,” but omitted coral; and

23    (2) it stated that the shipment consisted of 16 cartons containing

24    wildlife, when, in fact, the shipment consisted of 40 cartons

25    containing wildlife.

26          Thus, although the government can prove that defendant is guilty
27    on count one because he violated CITES, the government can also prove

28

                                              7
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 15 of 30 Page ID #:1320



1     that he violated count one by making false statements on the wildlife

2     declaration irrespective of CITES.

3                2.    Mens Rea

4            Section 554 requires only that a defendant act “knowingly.”           The

5     Ninth Circuit has explained that “[s]uch language normally signifies

6     a requirement of general, not specific, intent.”          United States v.

7     Sneezer, 900 F.2d 177, 179 (9th Cir. 1990); see also United States v.

8     Gracidas-Ulibarry, 231 F.3d 1188, 1196 (9th Cir. 2000) (en banc) (“In

9     general, ‘purpose’ corresponds to the concept of specific intent,
10    while ‘knowledge’ corresponds to general intent.”).          The Ninth

11    Circuit has also rejected arguments that § 554 requires proof of

12    willfulness or some other heightened mens rea.         In United States v.

13    Rivero, 889 F.3d 618 (9th Cir. 2018), for example, the defendant

14    argued that “when the government prosecutes a defendant under

15    § 554(a) for exporting items contrary to § 2778, the government must

16    prove that the defendant knew that the exported items were arms,

17    munitions, or military equipment as specified in § 2778.”           Id. at

18    621.    But the Ninth Circuit squarely rejected this argument.

19    According to the Court, “[n]othing in the language of the statute
20    requires knowledge of the nature of the merchandise, article, or

21    object.”   Id. at 621-22.     “If [the defendant] knew that the truck

22    contained merchandise that was unlawful to export, but elected not to

23    look in the truck, he would meet the requirements of § 554(a) of

24    knowing that he was exporting ‘merchandise . . . contrary to law.’”

25

26
27

28

                                              8
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 16 of 30 Page ID #:1321



1     Id. at 622.2       Rivero makes clear that the mens rea is a general-

2     intent crime for a violation of Section 554.

3            Defendant is charged with the act of attempting to export in

4     violation of § 554, but that does not change the analysis

5     here.      Although “attempt” is generally a crime of specific intent,

6     see Gracidas-Ulibarry, 231 F.3d at 1192-93, Rivero makes clear that a

7     heightened mens rea does not apply when (as here) the indictment

8     alleges the defendant “attempted” to export items in violation of

9     § 554.      Even though the defendant in Rivero was also charged with
10    “attempted” export, the Court approved jury instructions that did not

11    include any reference to specific intent or willfulness.           See id. at

12    620.       And in a subsequent decision, the Ninth Circuit (again) held

13    that “willful or intentional conduct is not an element of the offense

14    of exporting or sending or attempting to export or send specified

15    items from the United States in violation of 18 U.S.C. § 554(a).”

16    United States v. Acosta-Licerio, 756 F. App’x 743, 744 (9th Cir.

17    2018).      As a result, the Ninth Circuit concluded that “the district

18    court did not err in omitting those elements from the jury

19    instruction or in refusing to give a separate instruction regarding
20    attempt.”      Id.; see also United States v. Cardenas, 810 F.3d 373 (5th

21    Cir. 2016) (per curiam).

22                  3.    Defendant Still Violated Section 554 Even If He

23                        Misunderstood Why His Conduct Was Unlawful

24           Through his expert, defendant has challenged whether he

25    correctly understood CITES and therefore whether the government can

26
27           Rivero left open whether the defendant needs to know that his
             2
      conduct was unlawful. 889 F.3d at 622 n.2. Consistent with the
28    Ninth Circuit’s model instruction, however, the government intends to
      argue—and prove—that defendant knew his conduct was unlawful.
                                         9
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 17 of 30 Page ID #:1322



1     prove the third element of the offense.        Rivero is clear that a

2     defendant may be convicted of violating § 554 even if he is unsure --

3     or mistaken -- about why the exportation or sending is contrary to

4     law.   See also United States v. Asper, CR No. 98-954, 2000 WL 821714,

5     at *4 (N.D. Ill. 2000) (concluding, in a CITES case, that the

6     defendant “may defend himself by asserting that he did not know that

7     his importation was contrary to law.        However, [defendant] need not

8     have had knowledge of particular violations, but only that the

9     importation was contrary to law in some respect.”).          The defendant
10    must know only that the exportation or sending is contrary to law in

11    some way.    For example, if a defendant thinks that he is exporting a

12    shipment of grenades -- and knows this is contrary to law -- but it

13    turns out that he is actually exporting a shipment of CITES-protected

14    wildlife –- which is also contrary to law –- then he is still guilty

15    of violating § 554 because he knew that his actions were unlawful.

16    Similarly, here, by way of example, if defendant thought he was

17    attempting to export coral contrary to CITES (because all types of

18    coral were CITES-protected), but his understanding was not fully

19    correct (because only hard coral was CITES-protected), defendant
20    would still have known he was acting unlawfully by attempting to

21    export hard coral.

22           B.   Making and Submitting a False Record for Wildlife Intended
23                to Be Exported (Counts Two and Three)
24           Counts two and three both charge defendant with making and

25    submitting a false record for wildlife intended to be exported in

26    violation of 16 U.S.C. §§ 3372(d)(1), 3373(d)(3).          Count two alleges:
27           On or about January 31, 2013, in Los Angeles County, within

28           the Central District of California, and elsewhere,

                                             10
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 18 of 30 Page ID #:1323



1           defendant JOSE TORRES (“TORRES”) knowingly made and

2           submitted, and willfully caused to be made and submitted, a

3           false record for wildlife that was intended to be exported

4           from the United States.      Specifically, defendant TORRES

5           made and submitted to the United States Fish and Wildlife

6           Service a Declaration for Importation or Exportation of

7           Fish or Wildlife (Form 3-177), dated January 31, 2013,

8           which: (A) omitted live corals that, as defendant TORRES

9           then well knew, were included in the shipment and intended
10          to be exported from the United States to Mexico; and

11          (B) indicated that the shipment comprised 16 cartons

12          containing wildlife, when, as defendant TORRES then well

13          knew, the shipment comprised 40 cartons containing

14          wildlife.

15    (Dkt. 4 at 4).      Count three alleges:

16          On or about January 31, 2013, in Los Angeles County, within

17          the Central District of California, and elsewhere,

18          defendant JOSE TORRES (“TORRES”) knowingly submitted, and

19          willfully caused to be submitted, a false record for
20          wildlife that was intended to be exported from the United

21          States.     Specifically, defendant TORRES submitted to the

22          United States Fish and Wildlife Service Orca International

23          USA Invoice no. 25189, which omitted live corals that, as

24          defendant TORRES then well knew, were included in the

25          shipment and intended to be exported from the United States

26          to Mexico.
27    (Dkt. 4 at 5-6).

28

                                             11
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 19 of 30 Page ID #:1324



1           For defendant to be guilty of these counts, the government must

2     prove:

3           First, the defendant knowingly made or submitted a false record

4           concerning fish or wildlife; and

5           Second, the fish or wildlife were intended to be exported.

6     Ninth Circuit Model Criminal Jury Instruction 9.14; see also United

7     States v. Panhandle Trading, Inc., CR No. 05-44-RS, 2006 WL 2094671,

8     at *4 (N.D. Fla. 2006) (listing elements). “Congress chose knowingly

9     as the mens rea requirement for the false-records provision.”            United
10    States v. Fountain, 277 F.3d 714, 717 (5th Cir. 2001).           Although the

11    second element requires proof that the wildlife were “intended to be

12    exported,” the Ninth Circuit has explained -- in the similar context

13    of § 554 –- that this “passive construction” requires “only ‘knowing’

14    the item is intended for export, rather than an ‘intent to export.’”

15    United States v. Chi Tong Kuok, 671 F.3d 931, 944 (9th Cir. 2012).

16    And as explained above, the mens rea of “knowingly” provides for a

17    general-intent crime.     See, e.g., Sneezer, 900 F.2d at 179; Gracidas-

18    Ulibarry, 231 F.3d at 1196.

19          The term “fish or wildlife” means any wild animal, whether alive
20    or dead, including without limitation any wild mammal, bird, reptile,

21    amphibian, fish, mollusk, crustacean, arthropod, coelenterate, or

22    other invertebrate, whether or not bred, hatched, or born in

23    captivity, and includes any part, product, egg, or offspring thereof.

24    16 U.S.C. § 3371(a).     Both hard and soft coral are animals.

25          C.   Causing an Act to Be Done (All Counts)
26          Finally, as to all three counts, the grand jury charged that
27    defendant violated 18 U.S.C. § 2(b) by willfully causing others to

28    commit the respective offenses charged in each count.           As the Ninth

                                             12
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 20 of 30 Page ID #:1325



1     Circuit has explained, “Section 2 does not define a substantive

2     offense, but rather ‘describes the kinds of individuals who can be

3     held responsible for a crime; it defines the degree of criminal

4     responsibility which will be attributed to a particular

5     individual.’”    United States v. Armstrong, 909 F.2d 1238, 1243 (9th

6     Cir. 1990) (quoting United States v. Grubb, 469 F. Supp. 991, 996

7     (E.D. Pa. 1979)).     Indeed, the inclusion of § 2 in an indictment is

8     “simply surplusage” because the two types of liability described in

9     that statute—causal liability and aiding and abetting liability—are
10    “implied in every indictment.”       Id. at 1242 (quoting United States v.

11    Roselli, 432 F.2d 879, 895 n.27 (9th Cir. 1970)).          As a result, the

12    decision to charge defendant under § 2(b) did not alter the elements

13    or mens rea that the government must prove at trial.          See, e.g.,

14    United States v. Vaccaro, 816 F.2d 443, 453-54 (9th Cir. 1987)

15    (concluding that inclusion of aiding and abetting charge did not

16    change the applicable mens rea); United States v. Michaels, 796 F.2d

17    1112, 1118 (9th Cir. 1986) (explaining that “the specific inclusion

18    of § 2(b) is insignificant” and does not change the applicable mens

19    rea).
20          The government will request an instruction under Section 2(b) at

21    trial, Ninth Circuit Model Criminal Jury Instructions, No. 5.1A (2010

22    ed.) (“A defendant may be found guilty of the crimes charged even if

23    the defendant did not personally commit the acts constituting the

24    crime if the defendant willfully caused an act to be done that if

25    directly performed by him would be an offense against the United

26    States.   A defendant who puts in motion or causes the commission of
27    an indispensable element of the offense may be found guilty as if he

28    had committed this element himself.”).

                                             13
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 21 of 30 Page ID #:1326



1     IV.   LEGAL AND EVIDENTIARY ISSUES
2           A.   Authentication and Identification
3           The requirement of authentication or identification as a

4     condition precedent to admissibility is satisfied by “evidence

5     sufficient to support a finding that the item is what the proponent

6     claims it is.”    Fed. R. Evid. 901(a).      Federal Rule of Evidence

7     901(a) requires that the government “make only a prima facie showing

8     of authenticity ‘so that a reasonable juror could find in favor of

9     authenticity or identification.’”       United States v. Chu Kong Yin, 935
10    F.2d 990, 996 (9th Cir. 1991) (quoting United States v. Blackwood,

11    878 F.2d 1200, 1202 (9th Cir. 1989)).        Once the government meets this

12    burden, “[t]he credibility or probative force of the evidence offered

13    is, ultimately, an issue for the jury.”        United States v. Black, 767

14    F.2d 1334, 1342 (9th Cir. 1985).

15          Notably, under Federal Rule of Evidence 104(b), the Court may

16    permit witnesses to discuss or testify about exhibits that will be

17    authenticated by witnesses who are subsequently called in the

18    government’s case-in-chief.

19               1.    Chain of Custody for the Seized Coral
20          In January 2013, Special Agent Newcomer seized the evidence and

21    placed it in evidence bags and/or observed it being placed into

22    evidence bags.    On October 30, 2019, Special Agent Ramirez Amezcua

23    opened the evidence bags to allow the government expert to view their

24    contents, and he again re-opened bags on November 8, 2019, to allow

25    the defense expert to view them.       He will likely open at least some

26    of the bags an additional time before trial.         On each occasion,
27    Special Agent Ramirez Amezcua then signed and dated the re-sealed

28    bags, or will sign and date the re-sealed bags.

                                             14
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 22 of 30 Page ID #:1327



1           The testimony of Special Agent Newcomer and Special Agent

2     Ramirez Amezcua sufficiently establish the chain of custody for

3     purposes of Rule 901 authentication, which is “satisfied by evidence

4     sufficient to support a finding that the matter in question is what

5     its proponent claims.”      Fed. R. Evid. 901(a).      See, e.g., United

6     States v. Harrington, 923 F.2d 1371, 1374 (9th Cir. 1991) (testimony

7     of officer who observed items being seized and then placed by another

8     officer into a bag that contained all the seized items, and who

9     further identified the record attached to the bag indicating chain of
10    custody, was sufficient for a reasonable juror to conclude evidence

11    had not been altered).      In establishing chain of custody as to an

12    item of physical evidence, the government is not required to call all

13    persons who may have come into contact with the piece of evidence.

14    Id.   Moreover, a presumption of regularity exists in the handling of

15    exhibits by public officials.       Id.     Therefore, to the extent that

16    alleged or actual gaps in the chain of custody exist, such gaps would

17    go only to the weight of the evidence rather than to its

18    admissibility.    Id. (citing United States v. Godoy, 528 F.2d 281, 284

19    (9th Cir. 1975) (per curiam)).
20               2.    Authentication of the Audio Recordings

21          The government will introduce audio recordings of three

22    interviews with defendant that took place on February 1, 2013,

23    February 22, 2013, and April 3, 2017.          All of these recordings have

24    been produced to the defense.       The foundation that must be laid for

25    the introduction into evidence of recorded conversations is a matter

26    largely within the discretion of the trial court.          There is no rigid
27    set of foundational requirements.         Rather, the Ninth Circuit has held

28    that recordings are sufficiently authenticated under Federal Rule of

                                             15
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 23 of 30 Page ID #:1328



1     Evidence 901(a) if sufficient proof has been introduced “so that a

2     reasonable juror could find in favor of authenticity or

3     identification,” which can be done by “proving a connection between

4     the evidence and the party against whom the evidence is admitted” and

5     can be done by both direct and circumstantial evidence.           United

6     States v. Matta-Ballesteros, 71 F.3d 754, 768 (9th Cir. 1995),

7     modified by 98 F.3d 1100 (9th Cir. 1996).         Witnesses may testify

8     competently as to the identification of a voice on a recording.            A

9     witness’s opinion testimony in this regard may be based upon his
10    having heard the voice on another occasion under circumstances

11    connecting it with the alleged speaker.        Fed. R. Evid. 901(b)(5);

12    United States v. Torres, 908 F.2d 1417, 1425 (9th Cir. 1990)

13    (“Testimony of voice recognition constitutes sufficient

14    authentication.”).     Here, Special Agent Newcomer, who was present for

15    both of the 2013 interviews, will authenticate the recordings of

16    those interviews and Special Agent Ramirez Amezcua, who was present

17    for the 2017 interview, will authenticate the recording from that

18    interview.    Additionally, because Special Agent Ramirez Amezcua can

19    recognize defendant’s voice, he could testify to statements made
20    during the February 2013 interviews as well.

21          A lay witness, including a participant in a recorded

22    conversation, may give opinion testimony on the meaning of otherwise

23    vague or ambiguous statements made in the recordings.           See United

24    States v. Freeman, 498 F.3d 893, 902 (9th Cir. 2007) (“A lay witness

25    may provide opinion testimony regarding the meaning of vague or

26    ambiguous statements [in recorded conversations]”); United States v.
27    De Peri, 778 F.2d 963, 977-78 (9th Cir. 1985).         At trial, Special

28    Agent Newcomer may provide opinion testimony on statements made

                                             16
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 24 of 30 Page ID #:1329



1     during the 2013 interviews because he participated in both of these

2     interviews.     Special Agent Ramirez Amezcua may also provide opinion

3     testimony on statements made during the 2017 interview, although the

4     government intends to admit only a limited portion of this interview.

5                3.    Transcripts of Audio Recordings

6           The government plans to display a transcript of the audio when

7     playing the recordings of the interviews, in order to help the jury

8     follow along with the recordings in court.         This use of transcripts

9     as demonstrative aids is well-established, and should be allowed
10    here.

11          “‘[A]ccurate typewritten transcripts of sound recordings, used

12    contemporaneously with the introduction of the recordings into

13    evidence . . . [may be used] to assist the jury in following the

14    recordings while they are being played.’”         United States v.

15    Mapuatuli, 762 F. App’x 419, 422 (9th Cir. 2019) (quoting United

16    States v. Turner, 528 F.2d 143, 167 (9th Cir. 1975)).

17          The Ninth Circuit has upheld the use of “transcripts as an aid

18    in listening to tape recordings” when the jury “listened to the tape

19    while they read the transcript,” was “instructed that the tape,
20    rather than the transcript, was the evidence,” and when the defense

21    has an opportunity to challenge the accuracy of the transcript.            See

22    United States v. Armijo, 5 F.3d 1229, 1234 (9th Cir. 1993).

23          Here, the transcript will only be published to the jury while it

24    listens to the recordings, the jury will be instructed that the

25    recordings are evidence (not the transcripts), the defense will be

26    able to cross-examine Special Agent Newcomer about what he said and
27    heard, and defense counsel can argue to the jury about any perceived

28    inaccuracies.    See United States v. Rinn, 586 F.2d 113, 118 (9th Cir.

                                             17
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 25 of 30 Page ID #:1330



1     1978) (affirming use of transcripts as demonstrative aids when “a

2     party to the conversations” testified that he agreed with the

3     transcription and was subjected to cross-examination on the accuracy

4     of the transcripts).

5           Given these safeguards, the use of the transcripts as

6     demonstrative aids should be allowed.

7           B.    Photographs
8           The government intends to admit photographs from the seizure of

9     the coral on January 31, 2013, as well as photographs of the coral
10    that was placed in the USFWS’s aquarium tank in early February 2013.

11    Photographs are generally admissible as evidence.          See United States

12    v. Stearns, 550 F.2d 1167, 1171 (9th Cir. 1977) (photographs of crime

13    scene admissible).     Photographs should be admitted so long as they

14    fairly and accurately represent the event or object in question.

15    United States v. Oaxaca, 569 F.2d 518, 525 (9th Cir. 1978).            The

16    Ninth Circuit has held that “[p]hotographs are admissible as

17    substantive as well as illustrative evidence.”         United States v. May,

18    622 F.2d 1000, 1007 (9th Cir. 1980).        Here, the photographs from the

19    seizure of coral will be admitted through Special Agent Newcomer and
20    Wildlife Inspector Hilliard, who were present when the coral was

21    seized and the photographs were taken.        The photographs of the coral

22    that was placed in the aquarium tank at the USFWS office will be

23    admitted through Special Agent Newcomer, who observed the coral in

24    the tank.

25          C.    Public Records
26          The government expects to introduce public records into
27    evidence, including a certified DMV record.         Rule 803(8) of the

28    Federal Rules of Evidence provides an exception to the hearsay rule

                                             18
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 26 of 30 Page ID #:1331



1     for public records.     The public records exception is one of the few

2     hearsay exceptions that does not require a foundation.           Instead,

3     documents that fall under the public records exception are presumed

4     trustworthy, placing the burden of establishing untrustworthiness on

5     the opponent of the evidence.       Thus, to be admissible under Rule

6     803(8), the evidence in question need only reflect the activities of

7     a public agency or matters observed pursuant to duty imposed by law

8     as to which there was a duty to report.        See Fed. R. Evid. 803(8);

9     United States v. Loyola Dominguez, 125 F.3d 1315, 1318 (9th Cir.
10    1997).     In a criminal proceeding, the public records exception, and

11    not the business records exception in Rule 803(6), is the exclusive

12    means by which the government may seek to admit records prepared by a

13    law enforcement agency.

14          D.    Business Records
15          The government intends to admit business records of the USFWS,

16    including filed wildlife declarations, invoices, and CITES permits.

17    The government will admit this evidence either through Special Agent

18    Ramirez Amezcua, Special Agent Newcomer, and/or a custodian of

19    records of the USFWS.
20          A document is admissible as a business record if two

21    foundational facts are established: (a) the document was made or

22    transmitted by a person with knowledge at or near the time of the

23    incident recorded, and (b) the document was kept in the course of a

24    regularly conducted business activity.        See Fed. R. Evid. 803(6);

25    United States v. Ray, 930 F.2d 1368, 1370 (9th Cir. 1990); Kennedy v.

26    L.A. Police Dep’t, 901 F.2d 702, 717 (9th Cir. 1990), overruled on
27    other grounds by Act Up!/Portland v. Bagley, 988 F.2d 868, 872-73

28    (9th Cir. 1993).

                                             19
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 27 of 30 Page ID #:1332



1           In determining if these foundational facts have been

2     established, the court may consider hearsay and other evidence not

3     admissible at trial, including business records declarations.            See

4     Fed. R. Evid. 104(a); Fed. R. Evid. 1101(d)(1); Bourjaily v. United

5     States, 483 U.S. 171, 178-179 (1987).        The foundation for business

6     records may be established either through a custodian of records or

7     “other qualified witness.”      Fed. R. Evid. 902(11).      The phrase “other

8     qualified witness” is broadly interpreted to require only that the

9     witness understand the record keeping system.         See Ray, 930 F.2d at
10    1370.      “There is no requirement that the government establish when

11    and by whom the documents were prepared.”         Id.; United States v.

12    Huber, 772 F.2d 585, 591 (9th Cir. 1985) (“[T]here is no requirement

13    that the government show precisely when the [record] was compiled.”).

14          E.     Defendants’ Statements
15          The government will admit multiple statements by defendant

16    during his interviews with Special Agents Newcomer and Johnson on

17    February 1, 2013, and February 22, 2013.         These statements by

18    defendant are admissible as party admissions under Federal Rule of

19    Evidence 801(d)(2).      See Territory of Guam v. Ojeda, 758 F.2d 403,
20    408 (9th Cir. 1985).      Defendant, however, cannot elicit his own prior

21    statements under Federal Rule of Evidence 801(d)(2) during the

22    government’s case in chief, because such statements are hearsay.

23    United States v. Ortega, 203 F.3d 675, 682 (9th Cir. 2000) (“The

24    self-inculpatory statements, when offered by the government, are

25    admissions by a party-opponent and are therefore not hearsay, but the

26    non-self-inculpatory statements are inadmissible hearsay.           If the
27    district court were to have ruled in his favor, [the defendant] would

28    have been able to place his exculpatory statements before the jury

                                             20
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 28 of 30 Page ID #:1333



1     without subjecting [himself] to cross-examination, precisely what the

2     hearsay rule forbids.” (citations and internal quotations omitted));

3     United States v. Fernandez, 839 F.2d 639, 640 (9th Cir. 1988) (per

4     curiam) (“[The defendant] was not prevented from introducing his

5     denial -- he could have testified to the statement himself.            He chose

6     not to testify.     It seems obvious defense counsel wished to place

7     [the defendant’s] statement to Bateman before the jury without

8     subjecting [the defendant] to cross-examination, precisely what the

9     hearsay rule forbids.”); see also United States v. Mitchell, 502 F.3d
10    931, 964-65 (9th Cir. 2007).

11          Evidence that is inadmissible is not made admissible by the rule

12    of completeness, Federal Rule of Evidence 106.         A defendant’s non

13    self-inculpatory oral statements are inadmissible even if they were

14    made at the same time as other self-inculpatory statements.            United

15    States v. Collicott, 92 F.3d 973, 983 (9th Cir. 1996) (“Because

16    [declarant’s] out of court statements . . . do not fall within an

17    exception to the hearsay rule, they are inadmissible, regardless of

18    Rule 106.”); see also Ortega, 203 F.3d at 682 (“[T]he rule of

19    completeness . . . applies only to written and recorded statements.
20    Because the officer’s testimony concerned an unrecorded oral

21    confession, the rule of completeness does not apply.          Even if the

22    rule of completeness did apply, exclusion of [the defendant’s]

23    exculpatory statements was proper because these statements would

24    still have constituted inadmissible hearsay.” (citation and internal

25    quotations omitted)).

26          F.   Best Evidence Rule
27          A duplicate is admissible to the same extent as an original

28    unless (1) a genuine question is raised as to the authenticity of the

                                             21
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 29 of 30 Page ID #:1334



1     original or (2) in the circumstances it would be unfair to admit the

2     duplicate in lieu of the original.          Fed. R. Evid. 1003.   A

3     “duplicate” is a counterpart produced by the same impression as the

4     original, or from the same matrix, or by means of photography,

5     including enlargements and miniatures, or by mechanical or electronic

6     re-recording, or by chemical reproduction, or by other equivalent

7     techniques which accurately reproduces the original.          Fed. R. Evid.

8     1001(3).   What is an original for some purposes may be a duplicate

9     for others.    Thus, a bank’s microfilm record of checks cleared is the
10    original for as a record.      However, a print offered as a copy of a

11    check whose contents are in controversy is a duplicate.           Fed. R.

12    Evid. 1001, Notes of Advisory Committee on 1972 Proposed Rules.

13          G.   Affirmative Defenses
14          Defendant has not given notice of any intent to rely on any

15    defense of entrapment, alibi, or any other affirmative defense.

16    Therefore, to the extent defendant attempts to rely on any such

17    defense, the government reserves the right to object and to move to

18    preclude defendant from asserting this defense.          Defendant has

19    provided notice of intent to introduce expert evidence relating to a
20    mental condition bearing on the issue of guilt under Federal Rule of

21    Criminal Procedure 12.2(b).      (Dkt. 41).      The government objects to

22    the introduction of this evidence for the reasons explained in its

23    motion in limine to exclude defendant’s proposed expert testimony.

24    (Dkt. 48 at 8-23).

25          H.   Reciprocal Discovery
26          Defendant has not produced any reciprocal discovery to which the
27    government may be entitled under Rules 16(b) and 26.2, except for a

28    single expert report by Dr. Jeffrey Wertheimer, dated March 1, 2019,

                                             22
     Case 2:17-cr-00582-ODW Document 72 Filed 11/12/19 Page 30 of 30 Page ID #:1335



1     and a declaration by him, submitted on November 1, 2019.           Although

2     the defense expert examined the coral at the USFWS office on November

3     8, 2019, to date, no discovery of his inspection of the coral have

4     been provided to the government.       Therefore, to the extent defendant

5     attempts to introduce or use any documents at trial that he has not

6     produced, the government reserves the right to object and to seek to

7     have such evidence precluded.

8     V.    CONCLUSION
9           The government respectfully requests leave to file supplemental
10    trial memoranda before or during trial, as may become appropriate.

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                             23
